Citation Nr: 1133428	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety neurosis.

2.  Entitlement to a compensable rating for hypertrophic tonsils.

3.  Entitlement to a compensable rating for scars of the left lower leg.

4.  Entitlement to service connection for arteriosclerotic heart disease, on a direct basis and as secondary to the service-connected anxiety neurosis.

5.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for a peptic ulcer.



REPRESENTATION

Appellant represented by:	Darla J. Lilley,  Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to November 1945, April 1946 to January 1947, and February 1952 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied a rating in excess of 30 percent for anxiety neurosis; denied compensable ratings for hypertrophic tonsils and scars of the left lower leg; denied service connection for arteriosclerotic heart disease; denied entitlement to a TDIU; and denied a claim to reopen a previously denied issue of entitlement to service connection for a peptic ulcer.

The Board observes that in his petition to reopen, the Veteran also set forth a new theory of entitlement; namely, that his peptic ulcer is secondary to his service-connected anxiety neurosis.  This theory of entitlement was not previously considered by VA adjudicators.  But in this regard, it is noted that in Ashford v. Brown, 10 Vet. App. 120 (1997), the United States Court of Appeals for Veterans Claims (Court) held that, when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  As such, his claim for a peptic ulcer will be considered on a new and material basis.
Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety neurosis is manifested by occupational and social impairment with no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood.

2.  The Veteran's service-connected hypertrophic tonsils are asymptomatic and do not cause hoarseness with inflammation of cords or mucous membrane.

3.  The Veteran's service-connected scars of the left lower leg do not cause limitation of function; do not involve areas of 6 square inches (39 sq. cm.) or 144 square inches or greater; are not unstable with frequent loss of covering of the skin over the scar; and are not painful on examination.

4.  Arteriosclerotic heart disease was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service or to his service-connected anxiety neurosis.

5.  The Veteran is service-connected for anxiety neurosis (30%); for hypertrophic tonsils (0%); and for scars of the lower left leg (0%).  

6.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  

7.  By an unappealed December 1952 rating action, the RO denied a petition to reopen a previously denied issue of service connection for a peptic ulcer.  

8.  Evidence received after the December 1952 denial of a petition to reopen a previously denied issue of service connection for a peptic ulcer does not relate to an unestablished fact necessary to substantiate that issue and does not raise a reasonable possibility of substantiating that underlying claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2010).

2.  The criteria for a compensable rating for hypertrophic tonsils have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Codes (DCs) 6516, 6519, 6520 (2010).

3.  The criteria for a compensable rating for scars of the lower left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2008).

4.  Arteriosclerotic heart disease was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected anxiety neurosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).

6.  The RO's December 1952 denial of a petition to reopen a previously denied issue of service connection for a peptic ulcer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

7.  Evidence received since the final December 1952 rating decision is not new and material, and the claim for service connection for a peptic ulcer is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, pre-decisional letters dated in September 2008, October 2008, and November 2008 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters dated in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the correspondence, informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Board acknowledges that as for the Veteran's increased rating claims, the September 2008 letter only mentioned the Veteran psychiatric rating claim.  However, the correspondence did provide general information applicable to all increased rating claims in that it notified him with the information above.  As the Veteran was apprised of the general information required for increased ratings, the Board finds that a remand to issue VCAA notice with regards to the issues of compensable ratings for hypertrophic tonsils and scars of the left lower leg is not needed.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The November 2008 correspondence also informed the Veteran of the basis of the prior final denial of his claim for to reopen the issue of service connection for a peptic ulcer in December 1952.  The November 2008 letter notified the Veteran that his claim was previously denied because there was no evidence of an the Veteran had a peptic ulcer that was incurred or aggravated in service, and that evidence submitted must relate to that facts.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and obtained examinations in furtherance of his increased rating claims.  The RO tried to obtain the Veteran's Social Security Administration (SSA) records; however, the SSA responded in October 2008 that the Veteran's records had been destroyed.  Therefore, no SSA records were obtained.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.

Pertinent VA examinations with respect to the rating issues on appeal were obtained in October 2008 (anxiety neurosis and TDIU) and March 2009 (hypertrophic tonsils and scars).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the rating issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his petition to reopen.  The Board observes, however, that an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

In addition, the Board finds that a medical opinion on the question of service connection for arteriosclerotic heart disease is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service or that his heart disease may be associated with another service-connected disability.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

With regards to examinations, the Board observes that the Veteran's representative has indicated that any examinations obtained were inadequate, and that new examinations are needed that address the pertinent rating criteria for his increased rating claims, in addition to examinations for medical opinions regarding the other issues on appeal.  See April 2011 statement.  As discussed above, the evidence does not indicate that the examinations for his rating claims are not adequate, nor is there evidence that the disabilities have worsened since the last examinations.  In this regard, the Board observes that the Veteran had been scheduled for a psychiatric examination in October 2010; that examination was cancelled as the Veteran's physical health was too fragile to attend an examination.  However, the evidence indicates that the examination was in connection with a proposed finding of incompetency, and not to rate his service-connected anxiety neurosis, as there is no indication that the Veteran's service-connected anxiety neurosis had worsened in severity since the last examination.  Therefore, the Board finds that a remand for a new psychiatric VA examination is not necessary.  Furthermore, for the reasons set forth above, examinations for his service connection and petition to reopen claims are not warranted. 

Accordingly, the Board finds that VA's duty to assist with respect to the issues on appeal has been met.  

II.  Analysis

	A.  Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in these claims.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

		1.  Anxiety Neurosis

The Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected anxiety neurosis due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with anxiety neurosis.  This service-connected disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, which evaluates impairment from generalized anxiety disorder.

Specifically, pursuant to DC 9400, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9400 (2010).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent rating is warranted if the evidence establishes that there is occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In the present appeal, the Veteran was afforded a VA examination in October 2008.  He reported being depressed due to his physical condition.  He reported considerable depression; however, he did not report symptoms of anxiety.  The Veteran stated that he did not think that he was worried.  He did not report awakening because of any anxiety but rather because of his physical status.  The Veteran had significant anhedonia stating that there was nothing that he enjoyed.  He denied suicidal or homicidal ideation.  The Veteran was currently retired.  He reported that he lived alone but he visited with neighbors.  

Examination revealed no displays of overt anxiety.  Eye contact was generally good and speech was within normal limits with regard to rate and rhythm.  His mood was somewhat depressed and affect was appropriate to content.  Thought processes and associations were logical and tight; there was no loosening of associations or confusion.  Memory was grossly intact.  The Veteran was oriented in all spheres.  No hallucinations were complained of and no delusional material was noted.  Insight and judgment were adequate.  He denied suicidal or homicidal ideation.  His GAF score was 55.  The examiner found no evidence of any anxiety disorder.  The examiner opined that in terms of anxiety symptom frequency being essentially nil, severities in duration were not really meaningful.  The examiner did not find evidence that any psychiatric disorder precluded employment.  No gross impairment in social functioning was noted.  No impairment of thought processing or communication was noted.  The examiner did not find evidence that anxiety precluded activities of daily living.  

The Veteran submitted a private psychiatric evaluation dated in December 2009.  Examination revealed that the Veteran was oriented to person, place, and circumstance; he was disoriented to time.  Speech was functional; perception was normal; thought content was logical and coherent; reality testing was adequate; thought process showed concrete thinking; association skills did not show evidence of paranoia, loose association, tangentiality, circumstantiality, ideas of reference, illusion, delusion, or hallucinatory experience; insight was good; executive functions showed planning and organizational deficits; judgment was fair; affect was broad; and mood was anxious and depressed.  The Veteran reported that he was worried about his health and his living arrangements.  

According to post-service treatment records, the Veteran has not shown symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  The Board acknowledges that impairment of short and long-term memory has been shown; however, the Board observes that the Veteran suffers from dementia.  See October 2009 private treatment record.  No medical professional has provided any opinion indicating that the Veteran's memory impairment is the result of a psychiatric disorder.  

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected anxiety neurosis is not warranted at any time during the pendency of this appeal.  The evidence does not show occupational and social impairment, with reduced reliability and productivity, which is required for the next higher rating of 50 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's anxiety neurosis causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood.  

In this case, occupational and social impairment as a result of the Veteran's service-connected anxiety neurosis have not been shown.  The October 2008 examiner specifically found no gross impairment in social functioning.  At that examination, the Veteran reported visiting with neighbors.  Furthermore, throughout this appeal, the evidence has shown that the Veteran has relationships with his children.  Various medical records show that the Veteran's son and/or daughter accompanied him to medical appointments.  Although the Veteran has been retired throughout the duration of this appeal, no medical professional has provided any opinion indicating that the Veteran's anxiety neurosis causes occupational impairment.  

The Board notes that the reported GAF score 55 is indicative of moderate symptoms, which is consistent with a 30 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual anxiety neurosis symptoms reported and/or shown are suggestive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood; i.e., the level of impairment contemplated in the currently assigned 30 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's anxiety neurosis warrants a rating in excess of 30 percent.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 50 percent for this service-connected disability.  This claim must be denied.  

Furthermore, the Board observes that, when he filed his claim for an increased rating in May 2008, the Veteran indicated that he was entitled to an earlier effective date for the initial award of service connection for anxiety neurosis.  The Veteran was awarded service connection for anxiety neurosis in a January 1974 rating decision with an effective date of July 12, 1973; there is no indication that the Veteran disagreed with the effective date assigned in that initial rating decision.  The Board is mindful of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  The Board is also mindful of the Court's holdings in Tomlin v. Brown, 5 Vet. App. 355 (1993) and Beryle v. Brown, 9 Vet. App. 24 (1996) with regard to a proper notice of disagreement.  Thus, there is no procedure for the Veteran to dispute the effective date assigned in a 1974 rating decision without the Veteran filing a proper notice of disagreement as to that rating decision.  Therefore, without procedure to bring such a claim, an effective date earlier than July 12, 1973, cannot be granted.  

		2.  Hypertrophic Tonsils

The Veteran contends that he is entitled to a compensable rating for the service-connected hypertrophic tonsils due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with hypertrophic tonsils.  This service-connected disability is rated as noncompensably disabling by analogy under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6520, which evaluates impairment from stenosis of the larynx, including residuals of laryngeal trauma (unilateral or bilateral).

Specifically, pursuant to DC 6520, a 100 percent evaluation is warranted if the evidence establishes that there is forced expiratory volume in one second (FEV-1) less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.  38 C.F.R. § 4.97, DC 6520 (2010).

A 60 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Id.

A 30 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Id.

A 10 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 71 to 80 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Id.

A note that follows the rating criteria indicates that the disability can also be rated as complete organic aphonia under DC 6519.  A note that follows DC 6519 indicates that incomplete aphonia should be evaluated as chronic laryngitis under DC 6516.

Pursuant to DC 6516, a 30 percent evaluation is warranted if the evidence establishes that there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6519 (2010).  A 10 percent evaluation is warranted if there is hoarseness, with inflammation of cords or mucous membrane.  Id.

In this case, the Veteran was afforded a VA examination in March 2009.  The Veteran reported some trouble swallowing; he indicated that he was diagnosed with gastroesophageal reflux.  He reported that he had a choking sensation of 15 to 20 years and continued to have some trouble, but only then with larger pills and certain cereals.  The Veteran reported getting sore throats once in a while, but it was unclear how often.  He estimated that he had throat discomfort every one to two weeks and that it might occur as often as once a month; he attributed that discomfort to his acid reflux.  On examination, palpation of the paranasal sinus elicited no tenderness.  Nasal airways were adequate bilaterally and no intranasal abnormalities were seen.  Oral cavity and oropharynx appeared normal.  There was no erythema or purulent discharge associated with the oropharynx mucous membranes.  Palpation of the neck revealed no subcutaneous mass.  The Veteran reported that he thought any problems he had with his throat of discomfort and swallowing were related to his gastrointestinal reflux disease (GERD).  The examiner noted that the examination requested listed stenosis of the larynx; with regard to that, the Veteran's voice was very clear.  He denied having any problems and the exact nature of that was unknown to the examiner.  The Veteran did not have recurrent pharyngitis of an infectious nature to the examiner's knowledge.

Post-service medical records indicate that the Veteran has not been shown to have complete aphonia nor had symptoms severe enough to warrant forced expiratory volume testing.  

Accordingly, based on a review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected hypertrophic tonsils is not warranted at any time during the pendency of this appeal.  In reviewing the evidence and the applicable rating codes, the Board finds that DC 6516 used for rating laryngitis is the most appropriate rating code.  Although a noncompensable evaluation was assigned under DC 6520, the evidence does not show that the Veteran's hypertrophic tonsils are analogous to stenosis of the larynx.  There is no indication that the Veteran has had trouble breathing compatible with upper airway obstruction.  Furthermore, the Veteran had a clear voice at the examination he denied having problems of that nature at the examination.  Additionally the evidence does not show complete aphonia; therefore, DC 6519 is not appropriate to rate the Veteran's disability.  The Board finds that DC 6516 is the most appropriate diagnostic code to rate the Veteran's hypertrophic tonsils.  Pursuant to DC 6516, a compensable evaluation requires hoarseness, with inflammation of cords or mucous membrane, which has not been shown.  

Additionally, a review of the evidence does not show that the Veteran has symptomatology warranting a compensable rating under any of the diagnostic codes used for rating diseases of the throat.  As discussed above, the Veteran does not have symptomatology consistent with compensable ratings under DCs 6519 and 6520.  Also, tuberculous laryngitis has not been shown, so a rating under DC 6515 is not warranted.  The Veteran has not sustained injuries to his pharynx, rendering DC 6521 also inapplicable.  38 C.F.R. §§ 4.97, DCs 6515, 6521 (2010).  

Therefore, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's hypertrophic tonsils warrant a compensable rating.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 10 percent for this service-connected disability.  This claim must be denied.  

		3.  Scars of the Left Lower Leg

The Veteran contends that he is entitled to a compensable rating for the service-connected scars of the left lower leg due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with scars of the left lower leg.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, which evaluates impairment from scars.

The Board notes amendments were recently made to the rating criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 28, 2008, his claim will only be evaluated under the rating criteria in effect as of August 30, 2002.  See id.

Pursuant to the criteria for rating skin disabilities effective from August 30, 2002, DC 7805 provides for a disability rating for limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).
Scars other than the head, face, or neck, that are deep, or that cause limitation of motion warrant a 10 percent evaluation if they involve areas of 6 square inches (39 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7801 (2008).

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion warrant a 10 percent evaluation if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2008).

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar, warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7803 (2008).

Scars which are superficial and painful on examination warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1 (2008).

The Board observes that when the Veteran was initially granted service connection for his scar in April 1947, the exact location of the scar was not noted.  Post-service treatment records dated through June 2010 fail to show any treatment for the Veteran's service-connected scar, nor is there any indication of where the scar was located.  None of the Veteran's or his representative's statements since the claim was filed indicate the location of his scar or that it had increased in severity.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported having a scar on his left lower leg at the site of saphenous vein harvesting for triple coronary artery bypass surgery.  The Board observes that without evidence of where the scar from the gunshot wound is located, it is unclear whether the saphenous vein harvesting resulted in a new scar or overlapped the gunshot wound scar.  As the examiner found no other scars of the Veteran's left lower leg, the Board will consider the findings obtained at the March 2009 examination to be related to his service-connected gunshot wound scars.  

The Veteran had persistent itching on the scar and intermittent irritation.  He had to massage the scar on a daily basis when in the shower to decrease some irritation.  There was no breakdown of the skin otherwise, other therapy in the past year, or other current symptoms.  Physical examination revealed a linear scar to the medial aspect of his lower leg measuring over 20 cm and was 0.3 cm in width.  It was firm to palpation and slightly erythematous indicating some irritation.  There was no significant adherence to underlying tissue.  It was moderately deep and about 3 mm deeper than the surrounding skin.  There was some tenderness to palpation over the medial aspect of the lower leg.  There was no ulceration or breakdown.  Total exposed body area was less than one percent.  In pertinent part, the Veteran was diagnosed with no scars otherwise.  

Accordingly, based on a review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected scars of the left lower leg is not warranted at any time during the pendency of this appeal.  In this case, limitation of function of affected part has not been shown.  Indeed, at no time since the Veteran filed his claim has he identified any limitations of function as a result of his scars of the left lower leg.  The Board also finds that a compensable rating is not warranted under any of the other diagnostic codes used for rating scars.  

Although the examiner found the scar to be deep, as it was not shown to involve areas of 6 square inches (39 sq. cm.) or greater, a compensable rating pursuant to DC 7801 is not warranted.  Since the scar is not superficial involving areas of 144 square inches or greater, a compensable rating under 7802 is also not warranted.  The scar has not been shown to be unstable with frequent loss of covering of the skin over the scar, which renders DC 7803 inapplicable.  Lastly, although there was some tenderness to palpation, it was not shown to be painful on examination, so a compensable rating under DC 7804 is also not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's scars of the left lower leg warrant a compensable rating at time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 10 percent for this service-connected disability.  

      4.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's anxiety neurosis, hypertrophic tonsils, and scars of the left lower leg have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the anxiety neurosis, hypertrophic tonsils, and scars of the left lower leg have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

	B.  Service Connection-Arteriosclerotic Heart Disease

The Veteran contends that he has arteriosclerotic heart disease that is related to his service, including being secondary to his service-connected anxiety neurosis.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The Veteran's STRs show no treatment for, or complaints of, any heart problems.  The Veteran's discharge examination from his final period of service in July 1952 showed a clinically normal heart.

According to post-service medical records, the Veteran was diagnosed with coronary arterial disease in July 1974.  None of the Veteran's treatment records for his heart disease indicate that it is related to his military service, including being secondary to his service-connected anxiety neurosis.  

The Veteran submitted numerous articles showing a causal relationship between psychiatric disorders and physical health problems, including heart disease.  However, none of those articles specifically address whether the Veteran's arteriosclerotic heart disease is either caused or aggravated by his service-connected anxiety neurosis.  Significantly, no medical professional has provided any opinion to indicate that the Veteran's service-connected anxiety neurosis caused or aggravated his arteriosclerotic heart disease.
 
Based on a review of the evidence, the Board finds that service connection for arteriosclerotic heart disease is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his heart.  Therefore, the Board finds that the evidence does not support a finding of an injury or disease to his heart actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported that he incurred any injury or disease to his heart in service or has experienced heart problems since active duty.  Rather, the Veteran has only indicated that he has arteriosclerotic heart disease as secondary to his service-connected psychiatric disability.

Moreover, as regards service connection on a direct basis to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran has arteriosclerotic heart disease disorder that is related to his military service.  

In the absence of any findings of heart problems in service, and because the Veteran has not actually contended that his heart disease had an onset in service or that he has experienced heart problems since active duty, the Board finds that the onset of the Veteran's post-service arteriosclerotic heart disease did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing arteriosclerotic heart disease until the late 1974 almost two decades after discharge from his final period of service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of heart complaints, symptoms, or findings for a decade between the period of active service and his first reported complaint is itself evidence which tends to show that any heart disease did not have its onset in service or for many years thereafter.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of arteriosclerotic heart disease associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's heart or of continuity of pertinent symptomatology since active duty, or competent evidence of an association between arteriosclerotic heart disease and his active duty, service connection for arteriosclerotic heart disease on a direct basis is not warranted.  

Moreover, there is no indication that heart disease was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided an opinion indicating that the Veteran has arteriosclerotic heart disease that is in any way secondary to his service-connected psychiatric disability.  The Board acknowledges that medical articles that the Veteran submitted showing a connection between heart disease and psychiatric disorders.  However, such articles are general information and not specific to the Veteran.  Therefore, the Board finds that service connection is not warranted based on medical articles general in nature and that do not contain any medical opinions specific to the Veteran.  

In sum, there is no medical evidence of record that suggests that the Veteran has arteriosclerotic heart disease that is in any way proximately due to, or the result of, or was aggravated by, his service-connected psychiatric disability.

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding the etiology of his arteriosclerotic heart disease.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for arteriosclerotic heart disease on a direct and secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for arteriosclerotic heart disease, on a direct basis and as secondary to the service-connected psychiatric disability, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	C.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for anxiety neurosis, evaluated as 30 percent disabling; for hypertrophic tonsils, evaluated as noncompensably disabling; and for scars of the left lower leg, evaluated as noncompensably disabling.  The Veteran's combined service-connected disability rating is 30 percent.  As such, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis because the rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16a.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of his/her service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, the Veteran reported that he did building maintenance and that he last worked in 1980.  Regarding his educational background, in his application for TDIU, the Veteran reported having completed two years of high school and had no additional education or training.  The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran contends that his anxiety neurosis renders him unemployable.  

The October 2008 VA psychiatric examiner was unable to find any evidence that any psychiatric disorder precluded employment.  At the VA examinations for his hypertrophic tonsils and scars, the Veteran did not report how those disabilities affected his employment.  Additionally, throughout this appeal, none of the Veteran's statements have indicated that his hypertrophic tonsils and scars of the left lower leg precluded him for obtaining and maintaining substantially gainful employment. 

According to post-service medical records, the Veteran has heart disease and underwent coronary artery bypass surgery in July 2008.  As discussed previously herein, service connection for arteriosclerotic heart disease is not warranted.  Furthermore, evidence shows that the Veteran currently has dementia.  See October 2009 treatment record.  

Here, based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's service-connected disabilities-anxiety neurosis, hypertrophic tonsils, and scars of the left lower leg-alone prevent him from working.  

The Board acknowledges that the Veteran last worked in 1980 and also that the evidence shows that he is not able to work.  At the time the Veteran filed his claim, he was 83 years old.  During the course of this appeal, the Veteran underwent bypass surgery and was placed in a nursing home, where he still resides.  Although the Board concedes that the Veteran is unemployable, the evidence does not show that his service-connected disabilities prevent him from working.  Rather, the evidence strongly indicates that the Veteran's advanced age and declining health, to include heart disease and dementia, prevent him for performing the mental and physical acts required for employment.  No medical profession has provided any opinion to indicate that the Veteran's psychiatric disability, hypertrophic tonsils, and scars on his left lower leg prevent him from securing and maintaining employment.  The Veteran has not submitted any evidence to indicate that his service-connected disabilities render him incapable of performing the mental and physical acts required by employment.  

The Board acknowledges the Veteran's limitations, but based on the uncontradicted October 2008 psychiatric examiner's opinion, finds that the evidence does not show that he is unable to perform work as a result of his service-connected psychiatric disability.  The Board is sympathetic to the Veteran in that he is unable to find and maintain employment.  However, the fact remains that the evidence does not show that the Veteran is precluded from employment solely as the result of his service-connected disabilities, employment and educational background.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran has not provided any information regarding any attempts at gaining employment, nor did he provide evidence showing that he was unable to gain employment due to his service-connected disabilities.

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the combined 30 percent rating currently assigned, and the evidence of record does not demonstrate that his service-connected disabilities result in unemployability.  The VA examinations and treatment records do not reflect that his service-connected disabilities result in his inability to work.  

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	D.  New & Material-Peptic Ulcer

The Veteran was initially denied service connection for a peptic ulcer in September 1948 because the evidence did not show that a peptic ulcer was incurred or aggravated in service.  A petition to reopen was denied in December 1952 because the evidence showed that the claimed ulcer condition existed prior to the Veteran's last period of service and was not aggravated by service.  In other words, evidence of record did not reflect that a pre-existing ulcer was aggravated beyond the natural progress of the condition by the Veteran's last period of service.  After receiving notice of the December 1952 decision, the Veteran did not initiate an appeal of that denial.  Later, in November 2008, however, he applied to have his claim reopened.  Furthermore, in his petition to reopen, the Veteran also indicated that his peptic ulcer was secondary to his service-connected anxiety neurosis.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the December 1952 rating decision consisted of the Veteran's STRs, VA treatment records dated from April 1946 to May 1946, and a private treatment record dated in August 1948.  The Veteran's STRs from his first two periods of service-February 1942 to November 1945 and April 1946 to January 1947-do not show any complaints of stomach problems.  The August 1948 treatment record shows that the Veteran was seen in July 1948 and diagnosed with a ruptured gastric ulcer.  The Veteran reported having a history of stomach trouble since before discharge from service.  STRs from the Veteran's last period of service-February 1952 to July 1952-show that he was disqualified from service as a result of the ulcer.  In May 1952, the Veteran reported that he developed a perforated duodenal ulcer in July 1948.  A record in June 1952 shows that the Veteran's ulcer was found to have existed to a disqualifying degree at entrance to his final period of service.  The Veteran was subsequently discharged.  None of his STRs show that the ulcer diagnosed in July 1948 was aggravated by his last period of service.  

Accordingly, at the time of the denial of the claim for service connection for a peptic ulcer in December 1952, the claims folder contained no competent evidence that the ulcer, which existed prior to the Veteran's final period of service, was aggravated by his last period of service.  Nor was there competent evidence that the ulcer was incurred in the Veteran's first two periods of service.  Thus, the RO, in December 1952, continued the denial of the claim of service connection for a peptic ulcer.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the December 1952 denial consists of VA examinations in October 1973 and March 1975, VA treatment records dated from December 1994 to June 2009, private treatment records dated from July 2008 to June 2010, and the Veteran's contentions.  At the October 1973 VA examination, the Veteran reported having stomach trouble and anxiety symptoms in 1946 and had surgery in 1948 for a perforated peptic ulcer.  The March 1975 VA examination shows that the Veteran again reported having a perforated ulcer in 1948.  His treatment records do not include any medical evidence indicating that the pre-existing ulcer was aggravated by his last period of service.  Furthermore, although the Veteran contends that his peptic ulcer is secondary to his service-connected anxiety neurosis by being aggravated by his psychiatric disability, no medical professional has provided any opinion to indicate that such is the case.  In other words, there is no competent medical evidence to show that the Veteran's peptic ulcer is related to his anxiety neurosis by either being caused or aggravated by the psychiatric disability.  The Board observes that the Veteran has submitted various general medical articles showing that psychiatric disabilities can cause different physical health problems; however, such articles are not specific to the Veteran and fail to show that the Veteran's specific peptic ulcer is secondary to his service-connected anxiety neurosis.  

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a peptic ulcer because it does not show that the Veteran's peptic ulcer, incurred between his second and last periods of service, was aggravated by his last period of service.  No medical professional has provided any opinion indicating that the Veteran's peptic ulcer that pre-existed his last period of service was aggravated by his service.  Additionally, there has been no medical evidence presented to indicate that the Veteran's peptic ulcer was incurred in his first two periods of service.  Furthermore, no medical professional has provided any opinion indicating that the Veteran's peptic ulcer is secondary to his service-connected anxiety neurosis.  PTSD.  

Here, no competent medical evidence has been submitted to show that the peptic ulcer, which was not incurred in the Veteran's first two periods of service, and which pre-existed his final period of service, was aggravated by the last period of service.  Moreover, no competent medical evidence has been submitted to show that the Veteran's peptic ulcer is secondary to his service-connected anxiety neurosis.  Although the Veteran's contentions and articles regarding causative relationships between psychiatric disorders and physical health problems are new, they are not material because they do not show that the pre-existing peptic ulcer was aggravated by his service or is secondary to his service-connected anxiety neurosis.  Therefore, new and material evidence sufficient to reopen the previously denied claim of service connection for a peptic ulcer has not been submitted.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 


ORDER

Entitlement to a rating in excess of 30 percent for anxiety neurosis is denied.

Entitlement to a compensable rating for hypertrophic tonsils is denied.

Entitlement to a compensable rating for scars of the left lower leg is denied.

Entitlement to service connection for arteriosclerotic heart disease, on a direct basis and as secondary to the service-connected anxiety neurosis is denied.

Entitlement to a TDIU is denied.


(CONTINUED ON NEXT PAGE)
New and material evidence sufficient to reopen the previously denied claim of service connection for a peptic ulcer not having been received, the application to reopen this issue is denied.



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


